Citation Nr: 1031100	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  06-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
shoulder disability for the period from July 1, 2005, to 
September 12, 2006.

2.  Entitlement to an initial rating in excess of 10 percent for 
a right shoulder disability for the period from September 13, 
2006.

3.  Entitlement to an initial compensable rating for a left knee 
disability for the period from July 1, 2005, to September 7, 
2006.

4.  Entitlement to an initial rating in excess of 10 percent for 
a left knee disability from September 8, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from February 1985 to June 
2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
that rating decision, the RO, inter alia, granted service 
connection for right shoulder strain as well as left knee strain 
with retropatellar pain syndrome.  The RO assigned initial zero 
percent disability ratings, respectively, effective July 1, 2005, 
the day following the date of the appellant's separation from 
active service.  

Before the matter was certified to the Board, in a September 2006 
rating decision, the RO increased the initial disability rating 
for the appellant's right shoulder disability, recharacterized as 
spurring and degenerative joint disease of the right shoulder 
with impingement syndrome, to 10 percent, effective September 13, 
2006.  In a July 2007 rating decision, the RO increased the 
rating for the appellant's service connected left knee disability 
to 10 percent, effective September 8, 2006.  

Although higher ratings have been granted, the issues remains in 
appellate status, as the maximum schedular ratings have not been 
assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, given 
the RO's actions, complete adjudication of the appellant's claims 
now requires an analysis during two discrete time periods, as set 
forth above on the cover page of this decision.

In February 2009, the Board remanded the matter for additional 
evidentiary development.  As set forth in more detail below, 
another remand is necessary with respect to the issue of 
entitlement to a higher initial rating for a left knee 
disability.  The issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from July 1, 2005, to September 12, 2006, the 
appellant's right (major) shoulder disability was manifested by 
subjective complaints of pain, with objective findings of full 
range of nonpainful motion, normal X-ray findings, and no 
functional loss.  

2.  From September 13, 2006, the appellant's right shoulder 
disability has been manifested by subjective complaints of pain, 
with objective findings of noncompensable limitation of motion 
and X-ray findings of arthritis, with no ankylosis or impairment 
of the humerus.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a right 
shoulder disability for the period from July 1, 2005, to 
September 12, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5201, 5203 (2009).

2.  The criteria for an initial rating in excess of 10 percent 
for a right shoulder disability for the period from September 13, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 
5201, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice 
or development action is necessary in order to satisfy VA's 
duties to the appellant under the VCAA with respect to the issue 
adjudicated in this decision.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

With respect to VA's notice obligations, because the matter at 
issue in this case concerns an appeal from an initial rating 
decision, VCAA notice obligations were fully satisfied once 
service connection was granted.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006) (holding that once a decision awarding 
service connection and assigning a disability rating and an 
effective date has been made, the section 5103(a) notice has 
served its purpose, and its application is no longer required 
because the claim has been substantiated).  The record in this 
case does not show, nor does the appellant contend, that any 
notification deficiencies have resulted in prejudice.  See 
Goodwin v. Peake, 22 Vet. App. 128 (holding that the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream elements such as the 
disability rating and effective date).

The Board further observes that the notification requirements of 
38 U.S.C.A. § 5104 and 7105 have been met.  The appellant was 
duly provided notice of the February 2006 rating decision on 
appeal, as well as an explanation of the procedure for obtaining 
appellate review of the decision.  Following receipt of his 
notice of disagreement, the appellant was appropriately notified 
of the pertinent rating criteria.  See e.g. October 2006 
Statement of the Case and April 2010 Supplemental Statement of 
the Case.

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).  The appellant's service 
treatment records are on file, as are all available post-service 
clinical records specifically identified by the appellant.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2009).

The appellant has also been afforded three VA medical 
examinations in connection with his claim, most recently in April 
2009.  38 C.F.R. § 3.159(c)(4) (2009).  The Board finds that the 
medical examination is adequate for rating purposes.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide an examination or obtain a medical opinion, 
it must ensure that the examination or opinion is adequate).  The 
April 2009 examination was performed by provided by a qualified 
medical professional-a VA physicians' assistant.  The examiner 
reviewed the appellant's claims folder in connection with the 
examination.  The examination report contains the necessary 
physical findings upon which to decide the issue on appeal, 
including range of motion studies.  See Massey v. Brown, 7 Vet. 
App. 204 (1994) (holding that VA medical examination reports must 
provide sufficient reference to the pertinent schedular 
criteria).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(discussing factors for determining probative value of medical 
opinions).

The Board also notes that there is no indication, nor has the 
appellant contended, that his service-connected right shoulder 
disability has worsened or materially changed since this 
examination was conducted.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992) (holding that when a claimant alleges that a 
disability is worse than when originally rated, and the available 
evidence is insufficient to adequately evaluate the current state 
of the condition, VA must provide a new examination).  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion has been met. 38 
C.F.R. § 3.159(c)(4) (2009).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.  Neither the 
appellant nor his representative has argued otherwise.



Background

The appellant's service treatment records document complaints of 
right shoulder pain on numerous occasions.  In March 1995, for 
example, the appellant complained of right shoulder pain after a 
PT test.  The assessment was right shoulder bursitis.  The 
appellant was treated for an injury to the right shoulder in 
August 1996.  He reported that he had fallen down the stairs and 
experienced pain and stiffness in the right shoulder.  X-ray 
studies were negative.  In March 1998, the appellant complained 
of right shoulder pain for the past week and indicated that his 
shoulder had given out while performing pushups.  The assessment 
was sprain/strain.  In January 1999, he complained of right 
shoulder pain after playing football.  Examination showed no 
obvious abnormalities.  Range of motion was full with pain.  The 
assessment was muscle spasm.

In July 2005, in connection with his separation from active 
service, the appellant submitted an application for VA 
compensation benefits, seeking service connection for numerous 
disabilities, including a right shoulder disability.  

The appellant underwent VA medical examination in October 2005.  
His complaints included an episodic dull ache in the right 
shoulder.  He denied swelling, locking, giving way, fatigability, 
lack of endurance, subluxation or dislocation.  During episodes 
of pain, he denied additional functional impairment.  On 
examination, the appellant claimed to be ambidextrous, but 
reported that he wrote with his right hand.  The appellant 
exhibited normal range of motion of the right shoulder, with no 
pain.  He had normal strength.  There were no anatomic 
deformities, no guarding of movement, no abnormal movement, and 
repetitive motion did not decrease the range of motion or joint 
function.  X-ray studies of the right shoulder were negative.  
The diagnoses included right shoulder strain.

Based on this evidence, in a February 2006 rating decision, the 
RO granted service connection for right shoulder strain and 
assigned an initial zero percent disability rating, effective 
July 1, 2005.

The appellant appealed the RO's determination.  In his March 2006 
notice of disagreement, the appellant reported that his right 
shoulder was constantly throbbing with a sharp pain on exercise.  
He indicated that he could only relieve his pain by taking 
medication.  

At an August 2006 hearing, the appellant testified that his right 
shoulder was painful and his motion felt restricted.  For 
example, he indicated that he was unable to throw a ball overhead 
to his dogs.  He indicated that he did not feel that he had 
received an adequate examination, given the examiner's findings 
of no painful motion.  

The appellant was afforded another VA medical examination in 
September 2006.  He rated his right shoulder pain as a 5 to 6 on 
a pain scale of 1 to 10.  The appellant also reported flare-ups 
of pain with activity such as throwing a ball.  The appellant was 
noted to be right hand dominant.  The appellant was noted to be a 
retired mechanic and was self sufficient in his activities of 
daily living.  On examination, the shoulder exhibited flexion and 
adduction to 110 degrees with pain at the terminal range of 
motion.  External rotation was from zero to 50 degrees and 
internal rotation was to 55 degrees with pain at the terminal 
range of motion.  The examiner indicated that there were no 
additional limitations with repetitive use in the right shoulder.  
There was no ankylosis.  After reviewing X-ray studies, the 
diagnoses included spurring and degenerative joint disease of the 
right acromioclavicular joint with right shoulder impingement 
syndrome.  

In pertinent part, VA clinical records, dated from October 2005 
to May 2007 show that the appellant was seen for several 
complaints, including right shoulder pain.  In September 2006, 
the appellant reported chronic pain in the right shoulder with 
overhead movements for which he took anti-inflammatory 
medications.  On examination, the appellant exhibited forward 
flexion to 160 degrees, abduction to 160 degrees, and external 
and internal rotation to 90 degrees, with tenderness in all 
extremes.  Rotator cuff strength was normal.  X-ray studies 
showed some decreased AC joint space but were otherwise normal.  
The diagnosis was impingement syndrome, right shoulder.  The 
appellant received a cortisone injection to the right shoulder.   

Based on this evidence, in a September 2006 rating decision, the 
RO increased the initial disability rating for the appellant's 
right shoulder disability, recharacterized as spurring and 
degenerative joint disease of the right shoulder with right 
shoulder impingement syndrome, to 10 percent, effective September 
13, 2006, the date of the VA medical examination discussed above.  

The appellant most recently underwent VA medical examination in 
April 2009.  The appellant reported intermittent right shoulder 
discomfort and stiffness with pain at extremes of range of motion 
such as working overhead.  The appellant reported that he took 
Aleve once or twice daily for his symptoms.  He indicated that he 
had been working as a mechanic overseas but recently returned 
home due to unbearable shoulder and knee pain with activity.  The 
appellant was noted to be right handed.  On examination, the 
right shoulder exhibited forward flexion from zero to 160 
degrees.  Internal and external rotation was to 75 degrees.  The 
right shoulder was painful at extremes of motion.  The examiner 
indicated that there was no added pain on repeated use, fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis present.  The diagnoses included impingement syndrome, 
right shoulder.


Applicable Law

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2009).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7 
(2009).

In considering the severity of a disability, it is essential to 
trace the medical history of a veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  Although the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a claimant appeals the initial rating assigned for a 
disability, as in the instant case, evidence contemporaneous with 
the claim and with the initial rating decision granting service 
connection would be most probative of the degree of disability 
existing at the time that the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  Id.  
Staged ratings are also appropriate when the factual findings 
show distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40 (2009).  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2009).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59 
(2009). 

The evaluation of the same disability under various diagnoses is 
to be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system for 
their evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14 (2009).  The U.S. Court of Appeals for Veterans 
Claims (Court) has emphasized that a claimant may not be 
compensated twice for the same symptomatology as such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993). 

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not duplicative 
or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994), 38 C.F.R. § 4.25 (2009).

The standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The criteria for rating disabilities of the shoulder are found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203 (2009).  These 
diagnostic codes distinguish between the major (dominant) 
extremity and the minor (non-dominant) extremity.  See 38 C.F.R. 
§ 4.69 (2009).  Because the record on appeal establishes that the 
appellant is right handed, the criteria for rating disabilities 
of the major extremity are for application.  Although the 
appellant initially reported that he was ambidextrous, examiners 
have consistently described him as right hand dominant.  
Moreover, the Rating Schedule generally assigns higher disability 
ratings for the major extremity.  

As set forth above, the RO has rated the appellant's right 
(major) shoulder disability as zero percent disabling from July 
1, 2005, and 10 percent disabling from September 13, 2006.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5203.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes for 
the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

Diagnostic Code 5203 pertains to impairment of the clavicle or 
scapula with dislocation; nonunion with or without loose 
movement; or malunion.  A 10 percent rating is assigned for 
malunion of the clavicle or scapula or nonunion of the clavicle 
or scapula without loose movement.  A 20 percent rating is 
assigned where there is nonunion with loose movement or where 
there is dislocation of the clavicle or scapula.  In the 
alternative, the disability may be rated on impairment of 
function of a contiguous joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2009).  

Limitation of the arm is rated under Diagnostic Code 5201.  Under 
that provision, a 20 percent rating is assigned where motion of 
either arm is limited to the shoulder level.  A 30 percent rating 
requires that motion of the major arm be limited to midway 
between the side and shoulder level, and a maximum 40 percent 
rating requires limitation of motion of the major arm to 25 
degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201.  In determining whether a veteran has limitation of motion 
to shoulder level, it is necessary to consider reports of both 
forward flexion and abduction.  See Mariano v. Principi, 17 Vet. 
App. 305, 314-16 (2003).  In every instance where the minimum 
schedular evaluation requires residuals and the schedule does not 
provide for a zero percent evaluation, a zero percent evaluation 
will be assigned when the required symptomatology is not shown.  
38 C.F.R. § 4.31 (2009).

Normal shoulder motion is defined as zero to 180 degrees of 
forward elevation (flexion), 0 to 180 degrees from the side of 
the body out to the side (abduction), and zero to 90 degrees of 
internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.  

Applying the facts in this case to the criteria set forth above, 
the Board finds that a higher initial rating for the appellant's 
right shoulder disability is not warranted.  

Prior to September 13, 2006, there is no basis upon which to 
assign a compensable rating for the appellant's right shoulder 
disability.  As set forth above, X-ray studies conducted prior to 
September 13, 2006, including at the October 2005 VA medical 
examination, showed that the appellant's right shoulder was 
normal, with no evidence of arthritis.  Additionally, objective 
examination showed full range of nonpainful motion.  Thus, a 
compensable rating is not warranted under Diagnostic Codes 5010, 
5201.  Similarly, there was no indication of impairment of the 
clavicle or scapula, including dislocation; nonunion with or 
without loose movement; or malunion to warrant a compensable 
rating under Diagnostic Code 5203.  Similarly, although the 
appellant reported episodic right shoulder pain, he denied 
symptoms such as fatigability, lack of endurance, and additional 
functional impairment during episodes of pain.  Additionally, 
objective examination showed normal strength, no anatomic 
deformities, no guarding of movement, no abnormal movement, and 
repetitive motion did not decrease the range of motion or joint 
function.  Given the objective evidence, there is no basis on 
which to assign a compensable rating under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  DeLuca, 8 Vet. App. at 206-7.  

For the period from September 13, 2006, the Board notes that the 
evidence establishes that the appellant's right shoulder 
disability is manifested by both X-ray evidence of arthritis as 
well as pain and loss of normal range of motion.  Although 
repeated examinations have shown that the appellant does not 
exhibit loss of motion to the extent necessary to meet the 
criteria for a compensable rating under Diagnostic Code 5201, a 
10 percent disability rating is nonetheless appropriate.  

The Court has held that the diagnostic code for rating arthritis 
and 38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established by X-
ray evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v 
Brown, 8 Vet. App. 417, 421 (1995).  In this case, the appellant 
has complained of painful motion in his right shoulder.  Based on 
his reported symptoms of painful motion, as well as the X-ray 
findings of arthritis, first identified at the VA medical 
examination of September 13, 2006, the Board finds that a 10 
percent disability rating is appropriate as of September 13, 
2006.  Again, a compensable rating is not warranted prior to that 
time as X-ray studies were negative for findings of arthritis, 
including at the October 2005 VA medical examination.  
Additionally, the October 2005 VA medical examination report 
showed full range of motion, with no objective abnormalities.  

The Board further finds that the criteria for an initial rating 
in excess of 10 percent from September 13, 2006, have not been 
met.  Again, the appellant does not exhibit limitation of motion 
to the extent required for a higher rating under Diagnostic Code 
5201.  The Board has also considered the appellant's reports that 
his right shoulder is constantly throbbing and exercise produces 
sharp pain.  He reports that he can only relieve his pain by 
taking medication.  He rates his right shoulder pain as a 5 on a 
scale of 1 to 10.  He reports activities such as working overhead 
and throwing a ball for his dogs are limited due to pain.  

In light of the appellant's complaints, the Board has carefully 
considered 38 C.F.R. §§ 4.40, 4.45, 4.59, as well as the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The 
Board finds that the appellant's complaints of pain and 
functional loss, however, have been considered in assigning the 
current 10 percent rating.  The Board finds that the objective 
clinical evidence does not provide a basis upon which to assign a 
rating in excess of 10 percent based on these reported symptoms.  
For example, at the September 2006 VA medical examination, the 
examiner concluded that there were no additional limitations with 
repetitive use in the right shoulder.  Similarly, the VA examiner 
in April 2009 concluded that there was no added pain on repeated 
use, fatigue, weakness, lack of endurance, or incoordination.  
Given the objective evidence, the appellant's reports of pain and 
functional loss are adequately compensated by the currently-
assigned 10 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 206-7.  

In reaching this decision, the Board has considered whether a 
rating in excess of 10 percent could be assigned under an 
alternative diagnostic code from September 13, 2006.  Diagnostic 
Code 5200, for example, rates favorable ankylosis of the 
scapulohumeral articulation as 30 percent disabling.  
Intermediate ankylosis, between favorable and unfavorable, is 
rated as 40 percent for the major arm.  Unfavorable ankylosis 
with abduction limited to 25 degrees from the side is assigned a 
50 percent evaluation for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2009).  Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In this case, there has been no objective finding that the 
appellant's service-connected right shoulder disability is 
manifested by ankylosis, either favorable or unfavorable.  
Indeed, the appellant does not appear to contend otherwise.  
Repeated range of motion studies show that the appellant retains 
motion in his right shoulder, albeit limited and painful.  Based 
on the evidence of record, the Board finds that application of 
Diagnostic Code 5200 is not appropriate.

Diagnostic Code 5202 provides a 20 percent rating for impairment 
of the humerus of the major arm when there is malunion of the 
humerus with moderate deformity.  A 30 percent rating is assigned 
where there is marked deformity.  In this case, the record does 
not show that the appellant's left shoulder disability is 
manifested by impairment of the humerus and he does not contend 
otherwise.  Thus, this provision is not appropriate.

The Board has also considered referral of the case for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  In that regard, the appellant has reported that he 
returned from working overseas as a mechanic due, in part, to 
right shoulder pain.  The record, however, contains no objective 
evidence showing that his right shoulder disability results in 
marked interference with employment beyond the schedular 
criteria.  Although the appellant's right shoulder disability no 
doubt interferes with his ability to engage in certain 
activities, such as overhead work, such interference is reflected 
in the disability rating currently assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 
C.F.R. § 4.1 specifically states:  "[g]enerally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).

The Board further notes that the record contains no indication, 
nor does the appellant contend that his service-connected right 
shoulder disability necessitates frequent periods of 
hospitalization.  In fact, it does not appear that the appellant 
has ever been hospitalized for treatment of his service-connected 
right shoulder disability.  The Board additionally observes that 
there do not appear to be any unusual clinical aspects of the 
service-connected right shoulder disability noted in the medical 
records, and the appellant and his representative have neither 
identified such nor indicated that such exist.

Thus, absent any objective evidence that the appellant's right 
shoulder disability, in and of itself, is productive of marked 
interference with employment beyond that contemplated by the 
schedular criteria, necessitates frequent hospitalization, or 
that the manifestations associated with this disability are 
unusual or exceptional, referral for consideration of an extra-
schedular rating is not warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In summary, the Board finds that noncompensable rating assigned 
for the appellant's right shoulder disability from July 1, 2005, 
to September 12, 2006, and the 10 percent rating assigned from 
September 13, 2006, most accurately contemplates the 
symptomatology and resulting impairment demonstrated in the 
medical evidence of record.  This is a case where the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002).



ORDER

Entitlement to an initial compensable rating for a right shoulder 
disability for the period from July 1, 2005, to September 12, 
2006, is denied.

Entitlement to an initial rating in excess of 10 percent for a 
right shoulder disability for the period from September 13, 2006, 
is denied.



REMAND

VA has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and evidence of 
record.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In that 
regard, the Court has held that a veteran can be rated separately 
for different manifestations of the same injury, where "none of 
the symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions," and that such combined ratings do not constitute 
pyramiding prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 
Vet. App. 259 (1994).

VA's Office of General Counsel has provided guidance in this 
regard concerning rating disabilities of the knee.  Specifically, 
the General Counsel has determined that a claimant with both 
service-connected arthritis/limitation of motion and instability 
of the knee may be rated separately under Diagnostic Codes 5003 
and 5257 so long as the evaluation of knee dysfunction under both 
codes does not amount to prohibited pyramiding under 38 C.F.R.§ 
4.14.

In this case, the record on appeal contains X-ray evidence of 
narrowing of the left patellofemoral joint with spurring.  The RO 
has evaluated the appellant's left knee disability under the 
rating criteria pertaining to limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5260.  

The appellant, however, has also consistently complained of 
instability in his left knee.  At an August 2006 hearing, for 
example, the appellant testified that he wore a metal brace to 
keep his knee stable.  He indicated that although he had good 
motion in his knee, it was constantly painful and felt unstable.  
At his most recent VA medical examination in April 2009, the 
appellant again reported a history of left knee instability, 
usually with twisting to the right.  He indicated that he 
continued to wear a left knee brace.  The examiner, however, 
failed to comment on the presence or absence of any objective 
instability.  Absent such information, the examination report is 
inadequate in that it lacks sufficient reference to potentially 
applicable schedular criteria.  Cf. Massey v. Brown, 7 Vet. App. 
204 (1994).  This must be corrected on remand.  See 38 C.F.R. 
§ 3.159(c)(4). 

Additionally, the RO has not yet considered whether any of the 
appellant's left knee symptoms warrant separate compensable 
ratings.  Thus, after obtaining the results of the VA medical 
examination, the RO should consider whether all applicable 
symptomatology attributable to the left knee disability is 
appropriately rated, to include whether any instability, 
arthritis, limitation of flexion, or limitation of extension 
identified on examination merits separate disability ratings.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination to determine the nature 
and severity of his service-connected left 
knee disability.  The claims folder must be 
made available to the examiner for review 
in connection with the examination.  In the 
examination report, the examiner should 
delineate all symptoms or pathology 
attributable to the service-connected left 
knee disability, to include any 
instability, arthritis, limitation of 
flexion, limitation of extension, or 
painful motion.  The examiner should also 
assess the severity of each symptom and 
specifically note whether and to what 
extent any musculoskeletal disability 
results in limitation of function due to 
pain, loss of motion due to weakened 
movement, excess fatigability, or 
incoordination.  The report of examination 
should include a complete rationale for all 
opinions rendered.

2.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the appellant's claim.  If the 
benefit sought remains denied, the 
appellant and his representative should be 
provided a Supplemental Statement of the 
Case and an appropriate period of time to 
respond.  The Statement of the Case should 
specifically whether all applicable left 
knee symptomatology is appropriately rated.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


